Citation Nr: 1317373	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  07-16 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss from November 9, 2005 to November 29, 2010, in excess of 10 percent from November 30, 2010 to October 15, 2012, and in excess of 20 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for arthritis of the left knee.

3.  Entitlement to an initial evaluation in excess of 10 percent for arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to November 2005 with additional prior service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from  May 2006 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In an April 2012 rating decision, the RO assigned an increased evaluation of 10 percent effective November 30, 2010 for the Veteran's bilateral hearing loss disability.  In a January 2013 rating decision the RO assigned an increased evaluation of 20 percent effective October 16, 2012 for the Veteran's bilateral hearing loss disability.  With respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The case was before the Board in October 2010 and remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal, to include scheduling him for VA examinations.  In November 2010 the Veteran was afforded new VA examinations for his bilateral hearing loss and bilateral knee claims.  The case was again before the Board in September 2012 and remanded to obtain outstanding VA treatment records and afford the Veteran new VA examinations.  The Veteran's most recent treatment records were obtained and associated with the claims file.  The Veteran was afforded VA examinations in September and October 2012 for his claims.  Therefore, the Board finds that there has been compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  From November 9, 2005 to November 29, 2010 the Veteran's audiometric examination corresponds to no more than a level I for the left ear and a level I for the right ear.

2.  From November 30, 2010 to October 15, 2012 the Veteran's audiometric examination corresponds to no more than a level IV for the left ear and a level IV for the right ear.

3.  As of October 16, 2012 the Veteran's audiometric examination corresponds to no more than a level VI for the left ear and a level IV for the right ear.

4.  The Veteran's left knee arthritis is manifested by x-ray evidence showing degenerative arthritic changes.

5.  The Veteran's right knee arthritis is manifested by x-ray evidence showing degenerative arthritic changes.


CONCLUSIONS OF LAW

1.  From November 9, 2005 to November 29, 2010 the criteria for a compensable evaluation for a bilateral hearing loss disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).

2.  From November 30, 2010 to October 15, 2012 the criteria for an evaluation in excess of 10 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).

3.  As of October 16, 2012 the criteria for an evaluation in excess of 20 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).

4.  The criteria for a rating in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2012).

5. The criteria for a rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

Prior to the initial rating decision in this matter, October 2005 and March 2006 letters informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).

The Veteran has not alleged, and the record does not show that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
The Veteran's service treatment records and VA treatment records are in the file.  The Veteran has not indicated that there are any additional outstanding records to be obtained.  The duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded multiple VA medical examinations, most recently in September and October 2012, to determine the severity of his bilateral hearing loss and bilateral knee disabilities.  These opinions were rendered by medical professionals following thorough examinations and interviews of the Veteran and review of the claims file.  The examiners obtained an accurate history and provided detailed conclusions.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss disability should be awarded a higher evaluation throughout the appeal period.  For the reasons discussed below, the Board finds no higher evaluation is appropriate.

The ratings schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations of hearing impairment in both ears.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2012).

November 9, 2005 to November 29, 2010

The Veteran was afforded a VA examination in December 2005.  He reported using bilateral hearing aids that he had obtained in service.  The pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
LEFT
20
30
65
70
46
RIGHT
20
25
70
70
46

Speech audiometry revealed speech recognition ability of 96 percent in the left ear and 100 percent in the right ear.  

Using these results and entering the average pure tone threshold and speech recognition ability into Table VI reveals the highest numeric designation for hearing impairment for the left ear is I and for the right ear is I.  Entering both the category designations for each ear into Table VII results in a noncompensable disability rating under Diagnostic Code 6100.

November 30, 2010 to October 15, 2012

The Veteran was afforded a VA examination in November 2010.  The pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
LEFT
25
55
80
90
63
RIGHT
20
35
80
85
55

Speech audiometry revealed speech recognition ability of 76 percent in the left ear and 80 percent in the right ear.  

Using these results and entering the average pure tone threshold and speech recognition ability into Table VI reveals the highest numeric designation for hearing impairment for the left ear is IV and for the right ear is IV.  Entering both the category designations for each ear into Table VII results in a 10 percent disability rating under Diagnostic Code 6100.

As of October 16, 2012

The Veteran was afforded a VA examination most recently in October 2012.  The pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
LEFT
30
60
85
90
66
RIGHT
20
40
85
85
58

Speech audiometry revealed speech recognition ability of 72 percent in the left ear and 76 percent in the right ear.  

Using these results and entering the average pure tone threshold and speech recognition ability into Table VI reveals the highest numeric designation for hearing impairment for the left ear is VI and for the right ear is IV.  Entering both the category designations for each ear into Table VII results in a 20 percent disability rating under Diagnostic Code 6100.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) the Court held that addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The November 2010 and October 2012 VA examination reports document the Veteran's complaints of the functional effects of his bilateral hearing loss.  The November 2010 report specifically noted the Veteran's complaints of difficulty hearing when someone is behind him or there is other background noise.  The October 2012 VA examiner also noted the Veteran's complaints that without his hearing aids he had difficulty hearing in crowds of people or where there was background noise.  He also reported difficulty hearing unless he was looking directly at the speaker.  

The Board has considered the Veteran's statements of the severity of his hearing loss, to include the inability to hear alarm clocks, security alarms, and auto accessories with high beeping noises.  See e.g., May 2007 statement.  The Veteran is competent to report matters of which he has personal knowledge, such as difficulty hearing high pitched sounds, or when there is background noise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); 38 C.F.R. § 3.159(a)(2).  

However, the VA medical examinations are both comprehensive and address the functional loss sustained by the Veteran. Medical examiners, including the VA compensation examiners, have conducted objective audiograms to measure the severity of the Veteran's hearing loss disability.  The rating criteria determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In sum, the Board finds that there is no probative audiological evidence of record to support an increased rating for the Veteran's bilateral hearing loss disability at any time during this appeal period.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Knee Arthritis

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's bilateral knee arthritis disorders are rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under this Diagnostic Code degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint involved is not compensably disabling under the appropriate diagnostic codes, a rating of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation).

The normal range of motion of the knee for flexion is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a zero percent evaluation is awarded where flexion is limited to 60 degrees.  A 10 percent evaluation is awarded where flexion is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees and when extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA's General Counsel has held that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  If a Veteran does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  However, if a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Diagnostic Code 5257) a separate 10 percent rating may be assigned where there is X-ray evidence of arthritis and evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 3.59.

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

The Veteran was afforded a VA examination in November 2005.  He reported daily bilateral knee pain with popping.  He denied weakness, stiffness, swelling, instability, giving way, locking, or fatigability.  He was not using a brace or cane at this examination.

The Veteran had flexion to 140 degrees bilaterally with popping and clicking, and full extension.  There was no evidence of pain on range of motion testing.  The examiner found no evidence of instability on testing.  X-rays showed degenerative changes of the bilateral knees.

At a November 2010 VA examination the Veteran reported bilateral knee pain that was a 7/10 in severity and was worse with weight bearing activities such as squatting, kneeling, and climbing stairs.  He reported weakness, stiffness, locking, fatigability, and some swelling.  He denied instability, giving way, redness, and lack of endurance.  He used over the counter pain medication and topical cream for pain relief.

On range of motion testing the Veteran had flexion to 110 degrees, bilaterally with pain, and full extension.  There was no evidence of instability.  

In a March 2011 VA treatment record the Veteran had a positive McMurray test, which is used to test for meniscus problems.  In April 2011 the Veteran was fit for hinged braces for his knee.  He was also noted to be attending physical therapy for his knee pain.

At his most recent VA examination in September 2012 the Veteran reported that his knees ached every day, especially if he was walking up stairs or hills.  His pain ranged from 4/10 to 8/10 in severity and he was taking Motrin up to 3 times a day to help with the symptoms.  He also reported that his knees cracked and popped, but he denied locking, giving way, or swelling.  He also reported wearing hinged braces if he was walking or standing for a prolonged time or cutting the lawn.  He reported flare ups of knee pain occasionally.

On range of motion testing he had right knee flexion to 115 degrees, with pain, and left knee flexion to 120 degrees.  He had full extension bilaterally.  On repetitive testing the Veteran had right knee flexion to 100 degrees with no change in left knee flexion.  The Veteran had no instability or subluxation on testing.  X-rays showed degenerative arthritis of the bilateral knees.

The examiner concluded that the Veteran's bilateral knee disabilities would prohibit him from physical jobs that would require climbing, repetitive motions with the legs, prolonged standing or walking.  However, he was not prevented from light physical work or sedentary positions.

The Veteran has been assigned separate 10 percent ratings for arthritis of the bilateral knees.  The Veteran's bilateral knee arthritis does not involve 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, so a higher rating cannot be granted under 38 C.F.R. § 4.71a, Diagnostic Code 5010 for arthritis.

The Board has also considered the rating criteria for limitation of motion and if the Veteran would be more appropriately rated under these Diagnostic Codes.  Applying the range of motion measurements to the general ratings formula, the above evidence demonstrates the Veteran is not entitled to a separate or higher evaluation due to limitation of motion.  He has full extension and a higher rating could not be obtained under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  He has left knee flexion to 110 degrees and right knee flexion to 100 degrees, which does not warrant a compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Accordingly, there is no evidence a higher rating is warranted for limitation of motion.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disabilities in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates the current assigned ratings.  See 38 C.F.R. § 4.7.

In evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The November 2005 VA examiner found the Veteran's range of motion and functioning was not limited by pain, fatigue, weakness, or lack of endurance on repetitive testing.  At the November 2010 VA examination although the Veteran complained of fatigability and pain, the examiner found the Veteran did not have functional limitation due to pain, fatigue, weakness, incoordination, or lack of endurance on repetitive testing.  At his September 2012 VA examination the examiner noted the Veteran had less movement than normal in both knees, excess fatigability and pain in the right knee.  

The Board has considered the Veteran's complaints of pain, particularly on flexion.  See, e.g., November 2010 VA examination report.  However, the objective evidence of record indicates that pain does not limit the Veteran's functional range of motion of the knees to less than those levels discussed above and does not serve as a basis for an increased evaluation of either knee due to functional limitation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ('pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.')

The Board has also considered the potential applicability of other rating codes for the Veteran's bilateral knee disabilities.  However, no separate or higher evaluation is warranted under any of the other diagnostic codes related to knee disabilities.  The Veteran does not have ankylosis and Diagnostic Code 5256 is not for application.  The Veteran also does not have recurrent instability or subluxation and Diagnostic Code 5257 does not apply.  Diagnostic Codes 5258 and 5259 pertain to dislocated and removal of semilunar cartilage, which the Veteran has not had in any treatment record.  Moreover, there is no evidence the Veteran has nonunion or malunion of the tibia or fibula.  Diagnostic Code 5262 is therefore inapplicable.  Furthermore, there is no evidence that the Veteran has genu recurvatum and as such Diagnostic Code 5263 is not applicable.

In addition to the medical evidence, the Board has considered the Veteran's statements in support of his claim.  See e.g., November 2010 statement.  As discussed, the Veteran, as a layman, is competent to report matters of which he has personal knowledge, such as pain, stiffness, and limitation of motion.  See Jandreau, supra, Barr, supra; 38 C.F.R. § 3.159(a)(2).  

However, as a layman without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative opinion on the severity of his bilateral knee disabilities in relation to the applicable rating criteria.  Medical examiners, including the VA compensation examiners, have measured the objective range of motion testing and evaluated x-rays in determining the overall severity of his bilateral knee disabilities.  This determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  See Madden, supra. 

The Veteran is not entitled to higher evaluations for his bilateral knee disabilities at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against higher evaluations; thus, this rule does not apply and the claims for increased evaluations must be denied.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Veteran's service-connected disabilities are appropriately evaluated.  His primary symptoms are hearing loss, limitation of motion, pain, and arthritis.  All of his symptoms are accounted for in the regular schedular rating criteria.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.

As the assigned schedular evaluation for the service-connected bilateral hearing loss and bilateral knee disabilities is adequate, referral for an extra-schedular rating is unnecessary.  Thun, supra.  Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular Rating Schedule.  Extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss from November 9, 2005 to November 29, 2010, in excess of 10 percent from November 30, 2010 to October 15, 2012, and in excess of 20 percent thereafter is denied.

Entitlement to an initial compensable evaluation in excess of 10 percent for arthritis of the left knee is denied.

Entitlement to an initial compensable evaluation in excess of 10 percent for arthritis of the right knee is denied.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


